DETAILED ACTION
Claims 18-37 are currently pending. 
Claims 1-17 have been cancelled. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 9-13 and 16 of U.S. Patent No. 10,905,526. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims correspond as follows:
Regarding claim 18,   A method of orthodontic treatment planning for a patient, the method comprising: 
receiving intraoral surface scan data of a dentition of the patient; (‘526 claim 1, receiving three-dimensional intraoral surface scan data of a dentition of the patient)
 receiving volumetric scan data of the dentition; (‘526 claim 1, receiving three-dimensional volumetric scan data of the dentition)
 combining the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis; (‘526 claim 1, overlaying the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis) and 
determining, for use in planning an orthodontic treatment, a center of rotation of the at least one tooth, wherein the center of rotation is defined as a point located between about one- third and about one-half of the distance from the base of the root to the apex of the root along the longitudinal axis of the at least one tooth in the integrated patient model.  (‘526 claim 1, determining, for use in planning an orthodontic treatment, wherein the center of rotation is defined as a point located a predetermined distance from a base of the root to an apex of the root along the longitudinal axis of the at least one tooth in the integrated patient model)

Regarding claim 19,  The method of claim 18, wherein further comprising determining the longitudinal axis of the at least one tooth in the integrated patient model based on the volume of the at least one tooth.  (‘526 claim 1, ….and determining the longitudinal axis of the at least one tooth in the integrated patient model based on the determined 


 Regarding claim 20, The method of claim 18, wherein the center of rotation is defined as a point located at about one-third of the distance from the base of the root to the apex of the root along the longitudinal axis.  (‘526 claim 3, wherein the determined center of rotation of the least one tooth is defined as a point located between about one-third and one-half of the distance from the base of the root to the apex of the root along the longitudinal axis)
 
Regarding claim 21, The method of claim 18, wherein the root is the anatomical root of the at least one tooth.  (‘526 claim 4, wherein the root is the anatomical root of the at least one tooth)

Regarding claim 22, The method of claim 18, wherein the root is the functional root of the at least one tooth.  (‘526 claim 5, wherein the root is the functional root of the at least one tooth)

Regarding claim 23, The method of claim 18, wherein the intraoral surface scan data comprises optical color scan data.  (‘526 claim 9, wherein the intraoral surface scan data comprises optical color scan data)

Regarding claim 24, The method of claim 18, wherein the volumetric scan data comprises CBCT X-ray scan data.  (‘526 claim 10, wherein the volumetric scan data comprises CBCT X-ray scan data)

Regarding claim 25, The method of claim 18, wherein combining the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data.  (‘526 claim 11, wherein overlaying the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data)

Regarding claim 26, The method of claim 18, further comprising automatically separating the root of the at least one tooth from portions of the integrated patient model surrounding the root.  (‘526 claim 12, further comprising automatically separating the root of the at least one tooth from portion of the integrated patient model surrounding the root)

Regarding claim 27,The method of claim 26, further comprising automatically separating the root of the at least one tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model, based at least in part on voxel density.  (‘526 claim 13, further comprising automatically separating the root of the at least ne tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model based on at least in part on voxel density)

Regarding claim 28, The method of claim 18, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement.  (‘526  claim 16, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement)

Regarding claim 29, A method of orthodontic treatment planning for a patient, the method comprising:
 receiving intraoral surface scan data of a dentition of the patient; (‘526 claim 1, receiving three-dimensional intraoral surface scan data of a dentition of the patient)
receiving volumetric scan data of the dentition; (‘526 claim 1, receiving three-dimensional volumetric scan data of the dentition)
combining the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis; (‘526 claim 1, overlaying the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis)and 
determining, for use in planning an orthodontic treatment, a center of resistance of the root of the at least one tooth.  (‘526 claim 1, determining, for use in planning an orthodontic treatment, wherein the center of rotation is defined as a point located a predetermined distance from a base of the root to an apex of the root along the longitudinal axis of the at least one tooth in the integrated patient model)


Regarding claim 30,The method of claim 29, wherein the root is the anatomical root of the at least one tooth. (‘526 claim 4, wherein the root is the anatomical root of the at least one tooth)

 
Regarding claim 31, The method of claim 29, wherein the root is the functional root of the at least one tooth.  (‘526 claim 5, wherein the root is the functional root of the at least one tooth)
Regarding claim 32, The method of claim 29, wherein the intraoral surface scan data comprises optical color scan data.  (‘526 claim 9, wherein the intraoral surface scan data comprises optical color scan data)

Regarding claim 33, The method of claim 29, wherein the volumetric scan data comprises CBCT X-ray scan data.  (‘526 claim 10, wherein the volumetric scan data comprises CBCT X-ray scan data)

Regarding claim 34, The method of claim 29, wherein combining the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data.   (‘526 claim 11, wherein overlaying the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data)

Regarding claim 35, The method of claim 29, further comprising automatically separating the root of the at least one tooth from portions of the integrated patient model surrounding the root.  (‘526 claim 12, further comprising automatically separating the root of the at least one tooth from portion of the integrated patient model surrounding the root)
Regarding claim 36,  The method of claim 35, further comprising automatically separating the root of the at least one tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model, based at least in part on voxel density.  (‘526 claim 13, further comprising automatically separating the root of the at least ne tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model based on at least in part on voxel density)

Regarding claim 37,  The method of claim 29, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement.  (‘526  claim 16, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-25,28-34,  and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Croci (“Rotation axis of the maxillary molar and maximum tooth movement according to force direction) in view of Sachdeva (US 2014/0329194). 
Regarding claim 1, Croci teaches: 
determining, for use in planning an orthodontic treatment, a center of rotation of the at least one tooth, wherein the center of rotation is defined as a point located between about one- third and about one-half of the distance from the base of the root to the apex of the root along the longitudinal axis of the at least one tooth in the integrated patient model.  (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)
Corci fails to teach: 
receiving intraoral surface scan data of a dentition of the patient; 
 receiving volumetric scan data of the dentition; 
 combining the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis; 
Sachdeva teaches: 
receiving intraoral surface scan data of a dentition of the patient; (Sachdeva [0085] the handheld scanner acquires a series of images containing 3D information) 
 receiving volumetric scan data of the dentition; (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth)
 combining the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis; (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth) and 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 

Regarding claim 19, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein further comprising determining the longitudinal axis of the at least one tooth in the integrated patient model based on the volume of the at least one tooth. (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)

Regarding claim 20, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the center of rotation is defined as a point located at about one-third of the distance from the base of the root to the apex of the root along the longitudinal axis.  (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)

Regarding claim 21, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the root is the anatomical root of the at least one tooth. (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)

Regarding claim 22, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the root is the functional root of the at least one tooth.  (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)


Regarding claim 23, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the intraoral surface scan data comprises optical color scan data. (Sachdeva [0083] handheld optical 3D scanner)

Regarding claim 24, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the volumetric scan data comprises CBCT X-ray scan data. (Sachdeva [0083] CBCT scanner used to scan teeth) 
  Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 

Regarding claim 25, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein combining the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data. (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 
Regarding claim 28, the combination of Croci and Sachdeva teaches: 
The method of claim 18, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement.  (Sachdeva [0222] treatment plan may generate devices such as indirect bonding trays, stents, fixation plates, screws, implants, splints…)
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the creation of orthodontic devices (as taught by Sachdeva) to the tooth analysis of Croci. The inventions lie in the same field of endeavor of dental imaging. The motivation for the combination is to increase efficiency of orthodontic treatment. (Sachdeva [0017)

Regarding claim 29, the combination of Croci and Sachdeva teaches: 
A method of orthodontic treatment planning for a patient, the method comprising:
 receiving intraoral surface scan data of a dentition of the patient; (Sachdeva [0085] the handheld scanner acquires a series of images containing 3D information) 
receiving volumetric scan data of the dentition; (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth)
combining the intraoral surface scan data and the volumetric scan data to generate an integrated patient model comprising a root of at least one tooth having a longitudinal axis; (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth) and 
determining, for use in planning an orthodontic treatment, a center of resistance of the root of the at least one tooth. (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 

Regarding claim 30, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein the root is the anatomical root of the at least one tooth. (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)

Regarding claim 31, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein the root is the functional root of the at least one tooth.  (Croci pages 132-133, the rotation of the canine model as the one located on the long axis of the tooth, approximately 8.2 mm below the alveolar crest and two-fifths of the root length from the alveolar margin)

Regarding claim 32, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein the intraoral surface scan data comprises optical color scan data. (Sachdeva [0083] CBCT scanner used to scan teeth)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 

Regarding claim 33, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein the volumetric scan data comprises CBCT X-ray scan data. (Sachdeva [0083] CBCT scanner used to scan teeth) 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the 3D tooth model of Croci with the patient tooth model of Sachdeva. The inventions lie in the same field of endeavor of dental imaging. The rationale for the substitution is the simple substitution of one 3D tooth model for another yielding the predictable result of a 3D tooth model for analysis. 

Regarding claim 34, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein combining the intraoral surface scan data and the volumetric scan data comprises registering the intraoral surface scan data with the volumetric scan data.   (Sachdeva [0085] virtual patient model could be created by superposition of intraoral scan of the patients teeth and X-Ray and CT of the patients teeth)



Regarding claim 37, the combination of Croci and Sachdeva teaches: 
The method of claim 29, wherein the orthodontic treatment comprises generating a plurality of aligner trays with tooth-receiving cavities, each aligner tray corresponding to a respective tooth arrangement. (Sachdeva [0222] treatment plan may generate devices such as indirect bonding trays, stents, fixation plates, screws, implants, splints…)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to add the creation of orthodontic devices (as taught by Sachdeva) to the tooth analysis of Croci. The inventions lie in the same field of endeavor of dental imaging. The motivation for the combination is to increase efficiency of orthodontic treatment. (Sachdeva [0017)

Allowable Subject Matter
Claims 26-27 and 35-36 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the above double patenting rejections were overcome. 
Regarding claim 26, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The method of claim 18, further comprising automatically separating the root of the at least one tooth from portions of the integrated patient model surrounding the root. 



Regarding claim 27, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 26, further comprising automatically separating the root of the at least one tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model, based at least in part on voxel density.


Regarding claim 35, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 29, further comprising automatically separating the root of the at least one tooth from portions of the integrated patient model surrounding the root.  

Regarding claim 36, neither the closest known prior art nor any reasonable combination thereof, teaches: 
The method of claim 35, further comprising automatically separating the root of the at least one tooth, the periodontal ligaments associated with the at least one tooth, and the bone surrounding the at least one tooth in the integrated patient model, based at least in part on voxel density.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666